DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any 
4.	It is noted that claims 1-7, 9-18, and 20 are amended.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-3, 5-6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Teves U.S. 6,820,622 (herein referred to as “Teves”) and in view of Philipot U.S. 5,728,145 (herein referred to as “Philipot”).
7.	Regarding Claim 1, Teves teaches a forced air warming blanket for regulating a temperature of a patient (Fig. 1A, ref num 10, abstract), the blanket having a transparent flexible plastic face shield (Fig. 3, ref num 38, Col. 5 lines 26-27 “shield 38 (Fig. 3) is typically a clear plastic piece that protects a patient’s face during surgery”), whereby the blanket comprises an unfilled cut-out (Fig. 1A, ref num 18, Col. 4 lines 50-51 “panel 18 is removed to expose that region of the patient’s body”).
	Teves fails to teach the face shield is detachably connected thereto.	Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 

8.	Regarding Claim 2, Teves fails to teach the face shield is attached thereto by way of a blanket connection adhesive.
	Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive like a tape, in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face 

9.	Regarding Claim 3, Teves teaches the forced air warming blanket is elongate along a longitudinal axis (see Fig. 1A, the blanket is long from top to bottom).  
Teves fails to teach the blanket connection adhesive is arranged along a line parallel or substantially parallel to the longitudinal axis. 
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive like a tape, in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).   These perforations are aligned parallel to the longitudinal axis of the blanket (Fig. 1, ref num 27 is along the longitudinal axis).  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have 

10.	Regarding Claim 5, Teves fails to teach the face shield is detachable therefrom by hand.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive like a tape, in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”). The shield being taped to the blanket is done by the physician or someone of the like (Col. 4 lines 1-22).  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teves and provided that the face shield be removable in order to provide the 

11.	Regarding Claim 6, Teves fails to teach the face shield is detachably connected thereto by way of a breakable connection.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive like a tape, in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  The tape acts as a breakable connection (Col. 4 lines 1-22).  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teves and provided that the face shield be removable in order to provide the physician the ability to see the patient’s face during the procedure as well as have the ability to use any other medical devices during the procedure.


12.	Regarding Claim 16, Teves teaches the face shield is small than the blanket (Fig. 1A, as shown ref num 38 is smaller than the body of ref num 10).

13.	Regarding Claim 17, Teves teaches the blanket is sized to cover the body of the patient (Fig. 1A, ref num 10, sized to the patient, abstract “a combination surgical drape and blanket covers the entire body of a supine patient”)

14.	Claims 4, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teves and in view of Philipot and Rock WO 2014189747 (herein referred to as “Rock”).
15.	Regarding Claim 4, Teves fails to teach the face shield comprises a face shield relocation adhesive provided thereon and covered by a release liner, the release liner being removable to thereby allow the face shield to be attached to the blanket or to a patient or to a garment worn by the patient by way of the face shield relocation adhesive.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive like a tape, in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or 
Philipot fails to teach the face shield being covered by a release liner.
However, Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  The attachment device contains a release liner (para 0040 “the attachment device 640 may include one or more individual sections of skin compatible adhesive, each section with an individual release liner…attachment device 640 may include one or more individual sections of repositionable pressure sensitive adhesive, each section with an individual release liner”), in order to release the adhesive for attachment purposes.  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

16.	Regarding Claim 9, Teves teaches a method of using a force air warming blanket for regulating the temperature of a patient (Fig. 1A, ref num 10, abstract), the blanket having an unfilled cutout (Fig. 1A, ref num 18) and a face shield (Fig. 1A, ref num 38).  Teves also mentions that the face shield is present in order to protect the face of the patient (Col. 5 lines 26-27).
	Teves fails to teach the face shield detachably connected, where the method is to detach the face shield from the forced air warming blanket; and relocating and/or reorienting the face shield so as to cover the head of the patient to shield the face of the patient from blood splatter.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have been 
Philipot fails to teach that the face shield be relocated or re-oriented.
However, Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Teves-Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure.
	

17.	Regarding Claim 10, Teves teaches regulating a temperature of a patient by way of the forced air warming blanket (Col. 2 lines 24-26, “blanket means for patient temperature management”).  However, Teves fails to teach that this is performed after the steps of detaching and relocating and/or orienting the face shield.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 
	Philpot fails to teach that the temperature regulation is performed after the steps of detaching and relocating and/or orienting the face shield.
	Rock teaches the relocating/re-orienting of the patient drape and thermal blanket (para 0040), in which once the blanket has been positioned correctly, the temperature is then regulated (para 0003; para 0030; para 0033 “user-selectable fan speeds, controllable heat amounts and temperature control”; para 0036).  This is to ensure that the blanket is properly inflated for the purpose of temperature regulation (para 0030, 0033, and 0036).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teves-Philipot and regulated the temperature of the blanket once the face shield had been properly positioned on the blanket for proper regulation of the blanket and temperature.

18.	Regarding Claim 11, Teves fails to teach relocating and/or re-orienting the face shield to thereby cover a portion of a patient.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  This flap is covering the head portion of the patient.  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teves and provided that the face shield be removable in order to provide the physician the ability to see the patient’s face during the procedure as well as have the ability to use any other medical devices during the procedure. 



Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  The flap/shield is connected to the blanket/drape provided.  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teves and provided that the face shield be removable in order to provide the physician the ability to see the patient’s face during the procedure as well as have the ability to use any other medical devices during the procedure. 

20.	Regarding Claim 13, Teves as modified by Philipot fails to teach the step of adhering the face shield to the blanket or to the patient comprises removing a release liner from a face shield relocation adhesive provided on the face shield and adhering the 
	However, Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  The attachment device contains a release liner (para 0040 “the attachment device 640 may include one or more individual sections of skin compatible adhesive, each section with an individual release liner…attachment device 640 may include one or more individual sections of repositionable pressure sensitive adhesive, each section with an individual release liner”), in order to release the adhesive for attachment purposes.  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Teves-Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure.

21.	Regarding Claim 14, Teves fails to teach the step of relocating and/or re-orienting the face shield comprises re-orienting the face shield relative to the forced air warming blanket.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 

22.	Regarding Claim 15, Teves fails to teach the step of detaching the face shield from the forced air warming blanket comprises detaching the face shield from the forced air warming blanket by hand.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive 

23.	Regarding Claim 18, Teves fails to teach the face shield is detachable from the blanket and relocatable and re-attachable to a location between the cut-out and a top end of the blanket.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 
Philipot fails to teach that the face shield be relocated or re-oriented.
However, Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  Philipot already discusses that the face shield is attached above the defined cutout (Philipot, ref num 36) and at the top end of the blanket (see Fig. 1), and Rock discusses the relocation of multiple drapes/blanket attachments in order to configure the blanket as desired (Rock, para 0040).  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Teves-Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure, such as attaching the face shield to the top end of the blanket, above the defined cutout.


24. 	Regarding Claim 19, Teves teaches wherein the cut-out is configured to be provided over a chest of the patient (Fig. 1A, ref num 18, Col. 4 lines 49-51 “if a procedure is to be performed in the chest area, panel 18 is removed to expose that region of the patient’s body”).

25.	Regarding Claim 20, Teves teaches the cutout is configured to be provided over a chest of the patient (Fig. 1A ref num 18).
However, Teves fails to teach the face shield is detached from the blanket, and then relocated and re-attached to a location between the cutout defined in the blanket and a top end of the blanket.
Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Philipot fails to teach that the face shield be relocated or re-oriented.
However, Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  Philipot already discusses that the face shield is attached above the defined cutout (Philipot, ref num 36) and at the top end of the blanket (see Fig. 1), and Rock discusses the relocation of multiple drapes/blanket attachments in order to configure the blanket as desired (Rock, para 0040).  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Teves-Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure, such as attaching the face shield to the top end of the blanket, above the defined cutout.

26.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teves and Philipot, and in view of Anderson U.S. 2007/0093885 (herein referred to as “Anderson”).
27.	Regarding Claim 7, Teves as modified teaches fails to teach the breakable connection comprises one or more perforations.


Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794